DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the rotating cam body that constitutes the rubber thread vertical drive device has a plurality of continuous two protrusions on part of the peripheral surface, with protrusion sections and flat sections formed alternately, and at least one pleat and at least one flat part are formed by one rotation of the rotating cam body.”  It is 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka (WO 2006/118355).
As to claim 1, Hidaka discloses a device for applying adhesive to an elastic string (Abstract).  Hidaka discloses that the device has a coating head with slit grooves to coat the strings with adhesive; a vertical drive 222 to move the threads up and down into the coating head so as to apply adhesive in desired parts of the strings (page 9, line 25 to page 10, line 10; Fig. 30-31 below; Fig. 1-3 and 32).


    PNG
    media_image1.png
    464
    596
    media_image1.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Hidaka contains all of the structural limitations of claim 1.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP 5997404).
As to claim 5, Ono discloses a stretchable composite sheet in which a plurality of stretchable elastic members are bonded and fixed between two nonwoven fabric sheets to form two-layer pleats orthogonal to the plurality of stretchable elastic members, wherein: the pleats are formed such that both sides of the plurality of stretchable elastic members are bonded and fixed to the nonwoven fabric sheets at contact points between peaks of the two-layer pleats and the plurality of stretchable elastic members that are positioned orthogonally to the peaks of the pleats thus forming a plurality of pleat formation regions (Fig. 11-14), and pleat-free regions where no pleats are formed are formed between the plurality of pleat formation regions (Fig. 19-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (WO 2006/118355) in view of Wu et al. (US 200401548217).
Claim 2 is rejected for substantially the same reasons as claim 1 above.  Hidaka fails to specifically teach or disclose whether the vertical drive can be replaced with a rotating cam body that has protrusions for moving the threads up and down.  Wu discloses a method/device for manufacturing diapers.  Wu discloses that it is known and conventional in the art to use a rotating cam with lifting lobe to act as a reciprocating guide for placing elastic strands in and out of a coating station (paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cam with lifting lobe of Wu in the device of Hidaka because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful means for reciprocating/oscillating rubber strands into a coating station.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (WO 2006/118355) and Wu et al. (US 200401548217) as applied to claim 2 above, and further in view of Adler (US 2979577).
As to claims 3 and 4, the device of claim 2 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the rotating cam body has a plurality (claim 3) or at least two protrusions (claim 4).  Adler discloses that it is known in the art of using a rotating cam that the protrusions/high points upon the cam per revolution determines the oscillation of the piece being moved by the cam (C2, L60-66).  The number of oscillations needed per revolution determines how many points are needed and the shape of the cam whether it is hexagonal or octagonal, etc. in the cross section (Id.).  It would have been obvious to modify the cam of the above references as combined to have a plurality or at least two protrusions because Adler teaches that the number of protrusions per revolution of a cam is a result effective variable.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 19, 2021